DETAILED ACTION
	This is the first office action in response to U.S. application 17/091,574. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “obstruction area determination unit” in claims 8 and 10, “destination candidate area determination unit” in claim 8, and “destination determination unit” in claims 8 and 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to page 7 lines 1-10 of the specification the “obstruction area determination unit”, “destination candidate area determination unit”,  and “destination determination unit” will be interpreted as program modules physically stored on storage devices. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	Regarding claim 1, claim 1 recites a method for controlling a destination of a robot, the method comprising the steps of: 
when information on obstruction of arrival at a first destination of a robot is acquired, determining an obstruction area associated with the arrival obstruction information by clustering adjacent areas around the first destination; 
determining a destination candidate area around the obstruction area with reference to a size of the robot; and 
determining an area in the destination candidate area, which is specified on the basis of a location of the robot, as a second destination of the robot.
Under Step 1, claim 1 is a method.
Under Step 2A Prong 1, claim 1 recites a judicial exception: an abstract idea. The claim recites when information on obstruction of arrival at a first destination of a robot is acquired, determining an obstruction area associated with the arrival obstruction information by clustering adjacent areas around the first destination which falls under the abstract idea of a mental process. A person could acquire information on obstruction of arrival at a destination by looking at the destination of the robot and mentally noting that the robot will be unable to reach the destination based on obstructions around the area which you determine by mentally clustering the areas to determine the scope of the obstruction.
The claim further recites determining a destination candidate area around the obstruction area with reference to a size of the robot which falls under the abstract idea of a mental process. A person could mentally decide an alternate area in which the robot can arrive at a destination based on the robot’s size.
The claim further recites determining an area in the destination candidate area, which is specified on the basis of a location of the robot, as a second destination of the robot which falls under the abstract idea of a mental process. A person could mentally decide the candidate area that would be most efficient for the area by deciding on an area within the candidate area closest to the robot’s current location.
Under Step 2A Prong 2, the additional elements are controlling a destination of a robot. The additional element of for controlling a destination of a robot does not integrate the abstract idea into a practical application because it is generally linking the abstract idea to the field of robotics control without integrating the idea into a practical application.
Under Step 2B the additional elements are for controlling a destination of a robot Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because controlling a destination of a robot is generally linking the abstract idea to the field of robotics control without integrating the idea into a practical application.

Regarding claim 2, the limitation wherein the arrival obstruction information indicates that the robot is determined to be unable to arrive at the first destination is also part of the abstract idea of Step 2A Prong 1. A person could mentally determine that the obstruction at the destination will prevent the robot from arriving at the destination.

Regarding claim 3, the limitation wherein in the step of determining the obstruction area, a flood-fill algorithm is applied around the first destination in a map associated with the robot, thereby specifying a closed area where at least one obstruction object associated with the arrival obstruction information exists, and the obstruction area is determined on the basis of the closed area is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of wherein in the step of determining the obstruction area, a flood-fill algorithm is applied around the first destination in a map associated with the robot, thereby specifying a closed area where at least one obstruction object associated with the arrival obstruction information exists, and the obstruction area is determined on the basis of the closed area does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case post-solution activity, to the judicial exception.

Regarding claim 4, the limitation wherein the adjacent areas, the obstruction area, and the destination candidate area are specified on the basis of at least one cell defined in a two-dimensional or three-dimensional map associated with the robot is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of wherein the adjacent areas, the obstruction area, and the destination candidate area are specified on the basis of at least one cell defined in a two- dimensional or three-dimensional map associated with the robot does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case post-solution activity, to the judicial exception.

Regarding claim 5, the limitation wherein in the step of determining the second destination, an area in the destination candidate area, which is specified as having the shortest distance to the location of the robot, is determined as the second destination is also part of the abstract idea of Step 2A Prong 1. A person could mentally decide the candidate area that would be most efficient for the area by deciding on an area within the candidate area closest to the robot’s current location.

Regarding claim 6, the limitation wherein in the step of determining the second destination, an area in the destination candidate area, which intersects a virtual straight line connecting the location of the robot and the first destination, is determined as the second destination is also part of the abstract idea of Step 2A Prong 1. A person could mentally decide the candidate area that would be most efficient for the area by deciding on an area within the candidate area that is a straight path from the robot’s current location.

Regarding claim 7, the limitation a non-transitory computer-readable recording medium having stored thereon a computer program for executing the method is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of a non-transitory computer-readable recording medium having stored thereon a computer program for executing the method does not integrate the abstract idea into a practical application because the non-transitory computer-readable recording medium having stored thereon a computer program for executing the method is merely a tool being used to perform the abstract idea.

Regarding claim 8, claim 8 recites a system for controlling a destination of a robot, the system comprising: 
an obstruction area determination unit configured to, when information on obstruction of arrival at a first destination of a robot is acquired, determine an obstruction area associated with the arrival obstruction information by clustering adjacent areas around the first destination; 
a destination candidate area determination unit configured to determine a destination candidate area around the obstruction area with reference to a size of the robot; and 
a destination determination unit configured to determine an area in the destination candidate area, which is specified on the basis of a location of the robot, as a second destination of the robot.
Under Step 1, claim 8 is a system.
Under Step 2A Prong 1, claim 8 recites a judicial exception: an abstract idea. The claim recites when information on obstruction of arrival at a first destination of a robot is acquired, determine an obstruction area associated with the arrival obstruction information by clustering adjacent areas around the first destination which falls under the abstract idea of a mental process. A person could acquire information on obstruction of arrival at a destination by looking at the destination of the robot and mentally noting that the robot will be unable to reach the destination based on obstructions around the area which you determine by mentally clustering the areas to determine the scope of the obstruction.
The claim further recites determine a destination candidate area around the obstruction area with reference to a size of the robot which falls under the abstract idea of a mental process. A person could mentally decide an alternate area in which the robot can arrive at a destination based on the robot’s size.
The claim further recites determine an area in the destination candidate area, which is specified on the basis of a location of the robot, as a second destination of the robot which falls under the abstract idea of a mental process. A person could mentally decide the candidate area that would be most efficient for the area by deciding on an area within the candidate area closest to the robot’s current location.
Under Step 2A Prong 2, the additional elements are for controlling a destination of a robot and the obstruction area determination unit, destination candidate area determination unit and destination determination unit. The additional element of for controlling a destination of a robot does not integrate the abstract idea into a practical application because it is generally linking the abstract idea to the field of robotics control without integrating the idea into a practical application. The additional element of the obstruction area determination unit, destination candidate area determination unit and destination determination unit does not integrate the abstract idea into a practical application because the units are merely tools being used to perform the abstract idea.
Under Step 2B the additional elements are for controlling a destination of a robot and the obstruction area determination unit, destination candidate area determination unit and destination determination unit. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because controlling a destination of a robot is generally linking the abstract idea to the field of robotics control without integrating the idea into a practical application and the units are merely tools being used to perform the abstract idea.

Regarding claim 9, the limitation wherein the arrival obstruction information indicates that the robot is determined to be unable to arrive at the first destination is also part of the abstract idea of Step 2A Prong 1. A person could mentally determine that the obstruction at the destination will prevent the robot from arriving at the destination.
Regarding claim 10, the limitation wherein the obstruction area determination unit is configured to apply a flood-fill algorithm around the first destination in a map associated with the robot, thereby specifying a closed area where at least one obstruction object associated with the arrival obstruction information exists, and to determine the obstruction area on the basis of the closed area is an additional element under Step 2A prong 2 of the abstract idea of claim 8. The additional element of wherein the obstruction area determination unit is configured to apply a flood-fill algorithm around the first destination in a map associated with the robot, thereby specifying a closed area where at least one obstruction object associated with the arrival obstruction information exists, and to determine the obstruction area on the basis of the closed area does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case post-solution activity, to the judicial exception.

Regarding claim 11, the limitation wherein the adjacent areas, the obstruction area, and the destination candidate area are specified on the basis of at least one cell defined in a two- dimensional or three-dimensional map associated with the robot is an additional element under Step 2A prong 2 of the abstract idea of claim 8. The additional element of wherein the adjacent areas, the obstruction area, and the destination candidate area are specified on the basis of at least one cell defined in a two- dimensional or three-dimensional map associated with the robot does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case post-solution activity, to the judicial exception.
Regarding claim 12, the limitation determine an area in the destination candidate area, which is specified as having the shortest distance to the location of the robot, as the second destination is also part of the abstract idea of Step 2A Prong 1. A person could mentally decide the candidate area that would be most efficient for the area by deciding on an area within the candidate area closest to the robot’s current location.
The limitation wherein the destination determination unit is an additional element under Step 2A prong 2 of the abstract idea of claim 8. The additional element of the destination determination unit does not integrate the abstract idea into a practical application because the unit is merely a tool being used to perform the abstract idea.

Regarding claim 13, the limitation determine an area in the destination candidate area, which intersects a virtual straight line connecting the location of the robot and the first destination, as the second destination is also part of the abstract idea of Step 2A Prong 1. A person could mentally decide the candidate area that would be most efficient for the area by deciding on an area within the candidate area that is a straight path from the robot’s current location.
The limitation wherein the destination determination unit is an additional element under Step 2A prong 2 of the abstract idea of claim 8. The additional element of the destination determination unit does not integrate the abstract idea into a practical application because the unit is merely a tool being used to perform the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara (US 20180217598) in view of Kong (US 20110137461).
Regarding claim 1, Kuhara teaches a method ([0081] discusses the inventive system being implemented with a method) for 
when information on obstruction of arrival at a first destination of a robot is acquired, determining an obstruction area associated with the arrival obstruction information by clustering adjacent areas around the first destination ([0044] discusses determining whether an autonomous vehicle (robot) will be prohibited from parking (unable to arrive) at a designated delivery destination where it is interpreted that an obstruction in the area would prohibit parking which is further supported by [0169] which describes a situation in which the vehicle cannot arrive at the delivery destination as including a case in which another vehicle is parked or stopped in the delivery destination); 
determining a destination candidate area around the obstruction area with reference to a size of the robot ([0185] “…the alternative-delivery-destination candidate locator 126B may extract a region that is included in the surrounding region(s) and that is not a parking-and-stopping-prohibited area, and upon determining that a graphic with a predetermined size (e.g., a graphic with a size corresponding to the size of the self-driving vehicle 50) can be arranged in a region…”); and 
determining an area in the destination candidate area, which is specified on the basis of a location of the robot, as a second destination of the robot ([0185] “upon determining that a graphic with a predetermined size (e.g., a graphic with a size corresponding to the size of the self-driving vehicle 50) can be arranged in a region other than the extracted parking-and-stopping-prohibited area, the alternative-delivery-destination candidate locator 126B may locate the region as an alternative candidate area.”).
	While Kuhara teaches determining an alternative candidate area as described above it is silent with respect to how the vehicle is controlled to the delivery destination. Kong teaches a method for controlling a robot to a destination ([0013] “there is provided a method of moving a mobile robot”). It would have been obvious to one of ordinary skill in the art to provide Kuhara with Kong in order to substitute Kong’s well-known movement control configuration for the silent configuration disclosed in Kuhara. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.
Regarding claim 2, Kuhara teaches wherein the arrival obstruction information indicates that the robot is determined to be unable to arrive at the first destination ([0044] discusses determining whether an autonomous vehicle (robot) will be prohibited from parking (unable to arrive) at a designated delivery destination where it is interpreted that an obstruction in the area would prohibit parking which is further supported by [0169] which describes a situation in which the vehicle cannot arrive at the delivery destination as including a case in which another vehicle is parked or stopped in the delivery destination).

Regarding claim 4, Kuhara teaches wherein the adjacent areas, the obstruction area, and the destination candidate area are specified on the basis of at least one cell defined in a two-dimensional or three-dimensional map associated with the robot (Fig. 29 shows the adjacent areas, prohibited areas and surrounding region of the vehicle defined in terms of a two-dimensional map).

Regarding claim 5, Kuhara teaches determining a second delivery destination as described above but does not explicitly teach an area in the destination candidate area, which is specified as having the shortest distance to the location of the robot, is determined as the second destination.
Kong teaches wherein in the step of determining the ([0032] “a reachable point closest to the current position of the mobile robot 100 may be determined to be the final goal point” where closest is interpreted as the shortest distance).
	Kuhara teaches determining a second delivery destination. Kong teaches determining a destination position based on the candidate position that is closest to the current position of the mobile robot. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of Kuhara and modify it with determining the destination based on the closest point of Kong as the candidate position that is closest to the current position would be the shortest distance for the robot to travel making it the most efficient destination.

Regarding claim 7, modified Kuhara teaches a non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1 ([0078] “A computer-readable non-transitory recording medium according to one aspect of the present disclosure has stored therein a program…when executed by a computer included in the management apparatus, execution of operations).

Regarding claim 8, Kuhara teaches a system ([0081] discusses the inventive system being implemented with a system with [0078] describing the system being implemented with program modules physically stored on storage devices (units of the system)) for 
an obstruction area determination unit configured to, when information on obstruction of arrival at a first destination of a robot is acquired, determine an obstruction area associated with the arrival obstruction information by clustering adjacent areas around the first destination ([0044] discusses determining whether an autonomous vehicle (robot) will be prohibited from parking (unable to arrive) at a designated delivery destination where it is interpreted that an obstruction in the area would prohibit parking which is further supported by [0169] which describes a situation in which the vehicle cannot arrive at the delivery destination as including a case in which another vehicle is parked or stopped in the delivery destination); 
a destination candidate area determination unit configured to determine a destination candidate area around the obstruction area with reference to a size of the robot ([0185] “…the alternative-delivery-destination candidate locator 126B may extract a region that is included in the surrounding region(s) and that is not a parking-and-stopping-prohibited area, and upon determining that a graphic with a predetermined size (e.g., a graphic with a size corresponding to the size of the self-driving vehicle 50) can be arranged in a region…”); and 
a destination determination unit configured to determine an area in the destination candidate area, which is specified on the basis of a location of the robot, as a second destination of the robot([0185] “upon determining that a graphic with a predetermined size (e.g., a graphic with a size corresponding to the size of the self-driving vehicle 50) can be arranged in a region other than the extracted parking-and-stopping-prohibited area, the alternative-delivery-destination candidate locator 126B may locate the region as an alternative candidate area.”).
While Kuhara teaches determining an alternative candidate area as described above it is silent with respect to how the vehicle is controlled to the delivery destination. Kong teaches a method for controlling a robot to a destination ([0013] “there is provided a method of moving a mobile robot”). It would have been obvious to one of ordinary skill in the art to provide Kuhara with Kong in order to substitute Kong’s well-known movement control configuration for the silent configuration disclosed in Kuhara. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.
      
Regarding claim 9, Kuhara teaches wherein the arrival obstruction information indicates that the robot is determined to be unable to arrive at the first destination ([0044] discusses determining whether an autonomous vehicle (robot) will be prohibited from parking (unable to arrive) at a designated delivery destination where it is interpreted that an obstruction in the area would prohibit parking which is further supported by [0169] which describes a situation in which the vehicle cannot arrive at the delivery destination as including a case in which another vehicle is parked or stopped in the delivery destination).

Regarding claim 11, Kuhara teaches wherein the adjacent areas, the obstruction area, and the destination candidate area are specified on the basis of at least one cell defined in a two- dimensional or three-dimensional map associated with the robot (Fig. 29 shows the adjacent areas, prohibited areas and surrounding region of the vehicle defined in terms of a two-dimensional map).

Regarding claim 12, Kuhara teaches determining a second delivery destination as described above but does not explicitly teach wherein the destination determination unit is configured to determine an area in the destination candidate area, which is specified as having the shortest distance to the location of the robot, as the second destination.
Kong teaches wherein the destination determination unit is configured to determine an area in the destination candidate area, which is specified as having the shortest distance to the location of the robot, as the ([0032] “a reachable point closest to the current position of the mobile robot 100 may be determined to be the final goal point” where closest is interpreted as the shortest distance).
Kuhara teaches determining a second delivery destination. Kong teaches determining a destination position based on the candidate position that is closest to the current position of the mobile robot. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of Kuhara and modify it with determining the destination based on the closest point of Kong as the candidate position that is closest to the current position would be the shortest distance for the robot to travel making it the most efficient destination.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara in view of Kong and further in view of Whitman (US 20210041887).
Regarding claim 3, Kuhara teaches wherein in the step of determining the obstruction area, ([0044] discusses determining whether an autonomous vehicle (robot) will be prohibited from parking (unable to arrive) at a designated delivery destination where it is interpreted that an obstruction in the area would prohibit parking which is further supported by [0169] which describes a situation in which the vehicle cannot arrive at the delivery destination as including a case in which another vehicle is parked or stopped in the delivery destination where Fig. 29 shows the case where the area in which the vehicle is not able to park near the delivery destination is filled in).
Modified Kuhara does not explicitly teach applying a flood-fill algorithm around the first destination in a map associated with the robot or the obstruction in the map representing an object. Whitman teaches applying a flood-fill algorithm around the first destination in a map associated with the robot where the flood fill algorithm is representing an obstruction object ([0090] discusses utilizing a flood-fill algorithm to provide boundaries of a sensed obstacle).
Modified Kuhara teaches determining a prohibited area based on a delivery desitnation. Whitman teaches utilizing a flood-fill algorithm to provide boundaries of a sensed obstacle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Kuhara and further modify it with the flood-fill algorithm of Whitman as Whitman teaches that this accounts for missing or incomplete sensor data to extrapolate the obstacle giving a more complete area of the sensed obstacle. 
Regarding claim 10, Kuhara teaches wherein the obstruction area determination unit is configured to ([0044] discusses determining whether an autonomous vehicle (robot) will be prohibited from parking (unable to arrive) at a designated delivery destination where it is interpreted that an obstruction in the area would prohibit parking which is further supported by [0169] which describes a situation in which the vehicle cannot arrive at the delivery destination as including a case in which another vehicle is parked or stopped in the delivery destination where Fig. 29 shows the case where the area in which the vehicle is not able to park near the delivery destination is filled in).
Modified Kuhara does not explicitly teach applying a flood-fill algorithm around the first destination in a map associated with the robot or the obstruction in the map representing an object. Whitman teaches applying a flood-fill algorithm around the first destination in a map associated with the robot where the flood fill algorithm is representing an obstruction object ([0090] discusses utilizing a flood-fill algorithm to provide boundaries of a sensed obstacle).
Modified Kuhara teaches determining a prohibited area based on a delivery desitnation. Whitman teaches utilizing a flood-fill algorithm to provide boundaries of a sensed obstacle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Kuhara and further modify it with the flood-fill algorithm of Whitman as Whitman teaches that this accounts for missing or incomplete sensor data to extrapolate the obstacle giving a more complete area of the sensed obstacle. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara in view of Kong and further in view of Matsunaga (US 7474945).
Regarding claim 6, Kuhara teaches determining a second delivery destination as described above but does not explicitly teach wherein in the step of determining the second destination, an area in the destination candidate area, which intersects a virtual straight line connecting the location of the robot and the first destination, is determined as the second destination.
Kong teaches determining a destination position based on the candidate position that is closest to the current position of the mobile robot as described above. While it would be obvious that the closest candidate position would have a straight path (intersect a virtual straight line) between the current position of the robot and the candidate position for the sake of compact prosecution art was found that teaches this concept.  Matsunaga teaches that the shortest route from the current position to a destination would be given by a straight path connecting these two points (Col. 1 lines 26-28).

Regarding claim 13, Kuhara teaches determining a second delivery destination as described above but does not explicitly teach wherein the destination determination unit is configured to determine an area in the destination candidate area, which intersects a virtual straight line connecting the location of the robot and the first destination, as the second destination.
Kong teaches determining a destination position based on the candidate position that is closest to the current position of the mobile robot as described above. While it would be obvious that the closest candidate position would have a straight path (intersect a virtual straight line) between the current position of the robot and the candidate position for the sake of compact prosecution art was found that teaches this concept.  Matsunaga teaches that the shortest route from the current position to a destination would be given by a straight path connecting these two points (Col. 1 lines 26-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cesic (US 20220121837) teaches identifying candidate destination areas based on an amount of free space; Park (US 20210331315) teaches changing from a first waypoint to a second waypoint based on an obstacle being detected at the first waypoint; Choi (US 20210064019) teaches a robot that stops at a waiting point in a target area when delivering an item; and Moore (US 20190155296) teaches a robot that moves to an alternate docking station when there is a detected obstacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664            

/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664